Name: Commission Regulation (EEC) No 1502/83 of 9 June 1983 repealing Regulation (EEC) No 670/83 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/24 Official Journal of the European Communities 10 . 6 . 83 COMMISSION REGULATION (EEC) No 1502/83 of 9 June 1983 repealing Regulation (EEC) No 670/83 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States has decreased ; whereas, therefore, the specific tran ­ sitional measures adopted in March 1983 no longer appear to be necessary ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 670/83 (3), as amended by Regulation (EEC) No 781 /83 (4), lays down certain transitional measures concerning the application of certain monetary compensatory amounts with a view to avoiding deflections of trade . Whereas new representative rates for the currencies of the Member States are applicable from 23 May 1983 in respect of the sectors concerned ; whereas, accordingly, the risk of speculation resulting in deflections of trade HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 670/83 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p. 1 . 2) OJ No L 362, 23 . 12 . 1982, p. 4 . (3) OJ No L 78 , 24 . 3 . 1983, p . 23 . (4 OJ No L 87, 1 . 4 . 1983 , p . 3 .